DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered. 
Applicant argues that the newly amended “extracting features” step of claims 1, 15, and 20 is not taught by the prior art.
 A new grounds of rejection is presented below necessitated by the newly added amendments to the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 2, 3, 7, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boe technology Group (CN 107451121 – hereinafter Boe – included in IDS) in view of Skobeltsyn (US 9576578) in view of Lewis (US20210042477) in view of Printz et al (US 11024308).
Boe teaches:
1. A method comprising: receiving a transcription of speech created using an automatic speech recognition system ([0071-0073]); identifying one or more domain-specific contexts associated with the speech (see the “applications scenario” as in [0058] and “specific language environment” and in [0068]);	Lewis teaches recognizing a text span from the transcription that includes a mistranscribed entry of the speech based on a user-specific context (see item 11 in col 251) included in the one or more domain-specific contexts associated with the speech (see the personal models as in [0028] and the domain models as in [0014]).
Printz teaches extracting features from the mistranscribed entry (deficient confidence values in step 1030, col. 30, ll. 19-25) by applying both a user-specific extractor associated with the user-specific context (step 1050 user-specific dictionary Fig. 10 and col. 30, ll. 38-46 --  referred to as the secondary model) and a domain-specific sequence to sequence grapheme-to-phoneme model (the pronunciations in the specialized grammar are created by a grapheme to phoneme model, col. 14, ll. 12-26 – see the model “ready for use” by the secondary model), wherein the features include one or more user-specific contextual features of the mistranscribed entry associated with the user-specific context and one or more phonetic features extracted through application of the sequence to sequence grapheme-to-phoneme model (see step 1055 col. 30, ll. 47-67 and Fig. 10).Skobeltsyn teaches 
Claims 15 and 20 are substantially equivalent and are rejected likewise.
A system (col. 3, ll. 59-67) and computer readable medium embodiment (Fig 1 and col. 8, ll. 36-41) are taught by Skobeltsyn.
  
2. The method of claim 1, wherein the text span is recognized by applying one or more domain-specific extractors trained based on text spans in the one or more domain- specific contexts and corresponding entries of the text spans in the one or more domain- specific contexts to the transcription (see the preset training corpus scenarios and preset pinyin table which are used to recognize text, [0085]).  
3. The method of claim 2, further comprising applying the one or more domain- specific extractors to the 

Regarding claim 7, Printz teaches  The method of claim 4, wherein the domain-specific grapheme-to-phoneme model is trained using the phonetic features of the correct entry (the pronunciations in the specialized grammar are created by a grapheme to phoneme model, col. 14, ll. 12-26 – see the model “ready for use” by the secondary model).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar.



Claim 5, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Boe technology Group (CN 107451121 – hereinafter Boe – included in IDS) in view of Skobeltsyn (US 9576578) in view of Lewis (US20210042477) in view of Printz et al (US 11024308) in view of Mamou et al (US 9,405,823).

Boe, Skobeltsyn, Lewis, Printz do not teach but Mamou teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Mamou’s phonetic conversion system in order to provide more accurate correction candidates.

Boe, Skobeltsyn, Lewis, Printz do not teach but Mamou teaches:
13. The method of claim 11, wherein the mistranscribed entry is matched to the correct entry based on the contextual features of the mistranscribed entry (see the phonetic representation conversion col. 7, ll. 37-38) and the contextual features of the correct entry using term frequency-inverse document frequency-based information retrieval (TFIDF method col. 8, ll. 23-28 and col. 10, ll. 5-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing 

Boe, Skobeltsyn, Lewis, Printz do not teach but Mamou teaches:
16. The method of claim 1, further comprising:wherein the mistranscribed entry is matched to the correct entry based on the one or more phonetic features of the mistranscribed entry and phonetic features of the correct entry using term frequency-inverse document frequency-based information retrieval (see the phonetic representation conversion col. 7, ll. 37-38, TFIDF method col. 8, ll. 23-28 and col. 10, ll. 5-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Mamou’s phonetic conversion system in order to provide more accurate correction candidates.

  
Claim 6, 8, 9, 11, 12, 14, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe technology Group (CN 107451121 – hereinafter Boe – included in IDS) in view of Skobeltsyn (US 9576578) in view of Lewis (US20210042477) in view of Printz et al (US 11024308) in view of Lloyd et al (US 8,521,526)

Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:
Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:
6. The method of claim 4, wherein the domain-specific phonetic model (n-grams associated with only certain queries are considered, which is interpreted as a domain, col. 5, ll. 6-23) is either a metaphone model (syllables as n-grams col. 4, ll. 51-56) or a grapheme-to-phoneme model.	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.
  
Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:
8, 17. The method of claim 1, further comprising: identifying textual features of the mistranscribed entry, as part of extracting the features from the mistranscribed entry, based on the one or more domain-specific contexts by applying a domain-specific textual model to the mistranscribed entry (text transcriptions col. 11, ll. 27-49, col. 12, ll. 58-65).
Given the teaching of Lloyd, one of ordinary skill in the art would combine the technique of textual matching with the system of Boe to result in matching the mistranscribed entry to the correct 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:
9. The method of claim 8, wherein the textual features include one or a combination of character n-grams (see n-grams in context as in col. 3, ll. 15-64), word n-grams, edge n-grams, and normalized keywords identified based on the one or more domain-specific contexts by applying the domain-specific textual model to the mistranscribed entry.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more 
  
Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:
11, 18. The method of claim 1, further comprising: identifying contextual features of the mistranscribed entry, as part of extracting the features from the mistranscribed entry, based on the one or more domain-specific contexts by applying a domain-specific contextual model to the mistranscribed entry (user search history provides domain col. 12, ll. 11-17); Given the teaching of Lloyd, one of ordinary skill in the art would combine the technique of textual matching with the system of Boe to result in matching the mistranscribed entry to the correct entry based on similarities between the contextual features of the mistranscribed entry and contextual features of the correct entry in the index of domain-specific entries (see Boe -- word of “greatest similarity” measure is determined as replacement [0085])).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:
14. The method of claim 1, wherein the index of domain-specific entries is selected based on the one or more domain-specific contexts associated with the speech (user specific n-grams col. 12, ll. 11-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  


Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches:
19. The system of claim 15, wherein the index of domain-specific entries is selected based on the one or more domain-specific contexts associated with the speech (user specific n-grams col. 12, ll. 11-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Boe technology Group (CN 107451121 – hereinafter Boe – included in IDS) in view of Skobeltsyn (US 9576578) in view of Lewis (US20210042477) in view of Printz et al (US 11024308) in view of Lloyd et al (US 8,521,526) in view of Mamou et al (US 9.405,823)

10. The method of claim 8, 
Boe, Skobeltsyn, Lewis, Printz do not teach but Lloyd teaches wherein the mistranscribed entry is matched to the correct entry based on the textual features of the mistranscribed entry (see n-grams in context as in col. 3, ll. 15-64).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Boe’s transcription correction system with Skobeltsyn’s user specific transcription system in order to provide more accurate correction candidates with Lewis’ transcription services to provide more accurate results depending on the context of the speech with Printz’s method of grapheme-to-phoneme grammar entry creation to allow recognition of acoustic spans that are not otherwise previously existing in a speech recognizer grammar with Lloyd’s syllable level phonetic conversion in order to provide more accurate correction candidates with Mamou’s phonetic conversion system in order to provide more accurate correction candidates.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655